UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): April 22, 2013 TEXAS INSTRUMENTS INCORPORATED (Exact name of registrant as specified in charter) DELAWARE 001-03761 75-0289970 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) 12 P.O. BOX 660199 DALLAS, TEXAS 75266-0199 (Address of principal executive offices) Registrant’s telephone number, including area code: (214)479-3773 Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02.Results of Operations and Financial Condition The Registrant’s news release dated April 22, 2013, regarding its first-quarter 2013 results of operations and financial condition is attached hereto as Exhibit 99. ITEM 9.01. Exhibits Designation of Exhibit in this Report Description of Exhibit 99 Registrant’s News Release Dated April 22, 2013 (furnished pursuant to Item 2.02) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TEXAS INSTRUMENTS INCORPORATED Date: April 22, 2013 By: /s/ KEVIN P. MARCH Kevin P. March Senior Vice President and Chief Financial Officer
